DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11/3/2021. 
 
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee. 

An authorization for this amendment was given by Attorney Stuart H Mayer on 1/28/2022. 

The amendment is the following:

Regarding Claim 1, A method for controlling a first device that includes a photovoltaic array, comprising: 
receiving a laser beam that is scanned over a plurality of photovoltaic cells in the photovoltaic array of the first device, wherein the first device is a satellite in Earth orbit; 
identifying a trajectory of the laser beam along the photovoltaic array based on receipt of the laser beam by the plurality of photovoltaic cells; 
comparing the trajectory to a plurality of pre-defined gesture strokes to identify a first gesture stroke most closely matching the trajectory; and 
performing a pre-defined action associated with the first gesture stroke, 
, and
wherein the data is encrypted and a passcode for decryption is specified by one or more gesture strokes. 

Regarding Claim 16, Cancelled.

Allowable Subject Matter
Claims 1, 3-14 and 17-20 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the claimed invention is the following:

 Duan et al (US Pub 20160034038) Fig 1, Fig 2 teaches a system receiving  a laser beam (e.g. from a laser pointer) that is scanned over a plurality of photosensitive diodes 10 in a sensing unit 1 of a first device, the system identifies a trajectory (motion track) of the laser beam (e.g. from a laser pointer) along the sensing unit 1 based on receipt of the laser beam (e.g. from a laser pointer) by the plurality of photosensitive diodes 10, the system compares the trajectory (motion track) to a plurality of pre-defined motion tracks (gesture strokes) to identify a first motion track (gesture stroke) most closely 

 Jakobs (US Pat 6097373) Fig 1, Fig 8, Fig 9 teaches in a device 18 a light-receiving surface 22 having a sensing unit 58 with a plurality of photosensitive diodes 60 and the sensing unit 58 with the plurality of photosensitive diodes 60 is a photovoltaic array with a plurality of photovoltaic cells. 

Pigeon et al (US Pub 20190229558) Fig 2A teaches a laser beam (i.e. from a laser 4)  being a modulated laser beam that is modulated with data (Message) and further comprises extracting the data (Message) after receipt of the modulated laser beam by a photovoltaic array 12.

The newly found prior art relevant to the Applicant’s disclosure is the following:

Nugent et al (US Pub 20190064353) and more specifically Fig 1 and Fig 3.

Bashford et al (US Pub 20190020304) and more specifically Fig 1.

Kare et al (US Pub 20180136364) and more specifically Fig 1.

Abiri et al (US Pub 20170346347) and more specifically Fig 2.



Liou et al (US Pub 20110303826) and more specifically Fig 1.

Yan (US Pub 20030117367) and more specifically Fig 1.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A method for controlling a first device that includes a photovoltaic array, comprising: 
receiving a laser beam that is scanned over a plurality of photovoltaic cells in the photovoltaic array of the first device, wherein the first device is a satellite in Earth orbit; 
identifying a trajectory of the laser beam along the photovoltaic array based on receipt of the laser beam by the plurality of photovoltaic cells; 
comparing the trajectory to a plurality of pre-defined gesture strokes to identify a first gesture stroke most closely matching the trajectory; and 
performing a pre-defined action associated with the first gesture stroke, 
wherein the laser beam is a modulated laser beam that is modulated with data and further comprising extracting the data after receipt of the modulated laser beam by the photovoltaic array, and
wherein the data is encrypted and a passcode for decryption is specified by one or more gesture strokes. 

Although satellites and photovoltaic arrays are well known in the art, there is no teaching, suggestion or motivation to generate the satellite and photovoltaic array with the gestures strokes as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636